DENIED; Opinion Filed May 7, 2013.




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00549-CV
                                      No. 05-13-00550-CV
                                      No. 05-13-00551-CV

                             IN RE ALBERT RIGSBAY, Relator

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                       Trial Court Cause Nos. 051461, 051462, 051463

                               MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                   Opinion by Justice Myers
       The Court has before it relator’s petitions for writ of mandamus in which he asks us to

order the trial court’s coordinator to forward his motion for judgments nunc pro tunc to the trial

court judge for a ruling. The facts and issues are well known to the parties, so we need not

recount them herein. Based on the record before us, we conclude relator has not shown he is

entitled to the relief requested. See Simon v. Levario, 306 S.W.3d 318, 320–21 (Tex. Crim. App.

2009) (orig. proceeding); State of Tex. ex. rel. Hill v. Court of Appeals for the Fifth Dist., 34
S.W.3d 924, 927–28 (Tex. Crim. App. 2001) (orig. proceeding). Accordingly, we deny relator’s

petitions for writ of mandamus.



                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE
130549F.P05